


110 HCON 21 : Calling on the United Nations Security

U.S. House of Representatives
2007-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		1st Session
		H. CON. RES. 21
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 21, 2007
			Received and referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Calling on the United Nations Security
		  Council to charge Iranian leader Mahmoud Ahmadinejad with violating the 1948
		  Convention on the Prevention and Punishment of the Crime of Genocide and the
		  United Nations Charter because of his calls for the destruction of the State of
		  Israel.
	
	
		Whereas the 1948 Convention on the Prevention and
			 Punishment of the Crime of Genocide (commonly referred to as the
			 Genocide Convention) defines genocide as, among other things,
			 the act of killing members of a national, ethnic, racial, or religious group
			 with the intent to destroy, in whole or in part, the targeted group, and it
			 also prohibits conspiracy to commit genocide, as well as direct and
			 public incitement to commit genocide;
		Whereas Article 4 of the Genocide Convention provides that
			 individuals committing any of the listed genocidal crimes shall be punished
			 whether they are constitutionally responsible rulers, public officials
			 or private individuals;
		Whereas 133 Member States of the United Nations have
			 ratified the Genocide Convention and thereby pledged to prosecute those
			 individuals who violate its criteria for incitement to commit genocide, as well
			 as those individuals who commit genocide directly;
		Whereas 62 years ago the United Nations was founded in the
			 wake of the Holocaust, the Nazi genocide carried out during World War II that
			 resulted in the slaughter of 6 million Jews in Europe, in order to save
			 succeeding gen- erations from the scourge of war and uphold and protect
			 the dignity and worth of the human person;
		Whereas Article 2, Section 4, of the United Nations
			 Charter, to which Iran has agreed as a Member State of the United Nations,
			 requires all Member States of the United Nations to refrain in their
			 international relations from the threat or use of force against the territorial
			 integrity or political independence of any state;
		Whereas on October 26, 2005, at the World Without Zionism
			 Conference in Tehran, Iran, Iranian leader Mahmoud Ahmadinejad called for
			 Israel to be wiped off the map, described Israel as a
			 disgraceful blot on the face of the Islamic
			 world, and declared that
			 anybody who recognizes Israel will burn
			 in the fire of the Islamic nation’s fury;
		Whereas on December 12, 2006, Iranian leader Mahmoud
			 Ahmadinejad addressed a conference in Tehran questioning the historical
			 veracity of the Holocaust and said that Israel would soon be wiped
			 out;
		Whereas on December 15, 2000, Iranian Supreme Leader Ali
			 Khamene’i stated to thousands of Muslim worshippers in Tehran that
			 Iran’s stance has always been clear on this ugly phenomenon (Israel). We
			 have repeatedly said that this cancerous tumor of a state should be removed
			 from the region;
		Whereas other Iranian leaders have made similar statements
			 and the Government of Iran has displayed inflammatory symbols that express
			 similar intent;
		Whereas on December 14, 2006, incoming United Nations
			 Secretary General Ban Ki-moon said that Iran’s calls for Israel’s destruction
			 and its dismissal of the Holocaust are unacceptable, and
			 expressed concern about the regional and global security implications of
			 Tehran’s nuclear program;
		Whereas on August 3, 2006, in a speech during an emergency
			 meeting of Muslim leaders, Iranian leader Mahmoud Ahmadinejad stated that the
			 Middle East would be better off without the existence of the Zionist
			 regime, called Israel an illegitimate regime with
			 no legal basis for its existence, and accused the United States
			 of using Israel as a proxy to control the region and its oil resources;
		Whereas Iran funds, trains, and openly supports terrorist
			 groups, including Hamas, Hezbollah, and Islamic Jihad among many others, all of
			 which have murdered Americans, Israelis, and non-Israeli Jews and are
			 determined to destroy Israel;
		Whereas on December 14, 2001, former leader of Iran and
			 current leader of Iran’s influential Expediency Council Ali Akbar
			 Hashemi-Rafsanjani threatened Israel with destruction by nuclear attack,
			 saying, if one day, the Islamic world
			 is also equipped with weapons like those that Israel possesses now, then the
			 imperialists’ strategy will reach a standstill because the use of even one
			 nuclear bomb inside Israel will destroy everything in
			 Israel, while it will merely harm the Islamic
			 world;
		Whereas Iran has aggressively pursued a clandestine effort
			 to arm itself with nuclear weapons; and
		Whereas the longstanding policy of the Iranian regime is
			 aimed at destroying the democratic State of Israel, a vital United States ally
			 and longstanding friend, which is confirmed by statements such as those made by
			 Iranian leader Ahmadinejad, Supreme Leader Khamene’i, and Expediency Council
			 leader Rafsanjani, demonstrating the threat of a nuclear-armed Iran: Now,
			 therefore, be it
		
	
		That Congress—
			(1)condemns, in the
			 strongest terms, Iranian leader Mahmoud Ahmadinejad’s offensive remarks,
			 contemptible statements, and reprehensible policies aimed at the destruction of
			 the State of Israel;
			(2)calls on the
			 United Nations Security Council to take up charges against Iranian leader
			 Mahmoud Ahmadinejad for violating the 1948 Convention on the Prevention and
			 Punishment of the Crime of Genocide and Article 2, Section 4, of the United
			 Nations Charter;
			(3)further calls on
			 the United Nations Security Council and all Member States of the United Nations
			 to consider stronger measures to prevent Iran from obtaining nuclear weapons,
			 which would be both a dangerous violation of the Nuclear Non-Proliferation
			 Treaty and a potential means to the end of carrying out Mahmoud Ahmadinejad’s
			 threats against Israel; and
			(4)reaffirms the
			 unwavering strategic partnership and close friendship between the United States
			 and Israel and reasserts the steadfast commitment of the United States to
			 defend the right of Israel to exist as a free and democratic state.
			
	
		
			Passed the House of
			 Representatives June 20, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
	
	
